DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2011 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 29 November 2021.  Claims 2-13 and 40 are currently pending and under consideration, of which claims 2-13 and 40 are currently amended.  Claims 14-39 are withdrawn and claims 1 and 41 have been cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants have added claim limitations requiring that a flammable gas is generated, wherein the gas produces a flame burning at a temperature of approximately 270°F and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron, wherein the flammable gas is generated from an aqueous electrochemical salt with electromagnetic fields formed via the application of 1.5 volts and 0.25 amps per square inch applied to metal plates within the aqueous electrochemical salt.  It is thus unclear as to what this gas is.  Applicants argue that this gas is not hydrogen or oxygen and does not contain water.  Furthermore, in dependent claims Applicants further add limitations that the flame burns with a blue color without yellow sparks indicative of water vapor and without red sparks indicative of hydrogen or oxygen gas.  
However, it is known that the electrolysis of water into hydrogen and oxygen occurs at voltages within this range in electrochemical salt solutions, as evidenced by, at least, US Patent Application Publication No. 2005/0126924 to Gomez (Gomez) and US Patent No. 5,843,292 to Spiros (Spiros).  Gomez teaches that commercial water electrolysis cells operate at voltages between 1.8 and 2.6 volts with a current density in a similar range, 0.32 amps per square inch (500 amps per square meter) for the generation of hydrogen and oxygen gas (Paragraph 0009; Table 1).  Spiros teaches a water electrolysis cell that operates at voltage between 1.47-1.56 volts with a current density in a similar range, 0.22 amps per square inch (0.034 amps per square cm) for the generation of hydrogen and oxygen gas (Column 8, Lines 13-29).  As a result, one of ordinary skill in the art would consider the assertion that the claimed process resulting from the application of a voltage and current as claimed to the cells having an aqueous 
Further references also teach various electrolysis methods which operate with pulsed magnetic fields generating oxygen and hydrogen from aqueous solutions, see for example, US Patent No. 5,632,870 to Kucherov, US Patent No. 6,790,324 to Chambers, US Patent No. 4,936,961 to Mayer and US Patent No. 7,160,472 to Van Vliet.  Each reference generating oxygen and hydrogen gas in accordance with the accepted laws of physic and chemistry from the application of a pulsed DC power source.  
Therefore, since the claimed method requires the operation of the method under conditions which contradict the current scientific understanding available to one of ordinary skill in the art as to what occurs during the application of a pulsed magnetic field to the application of an aqueous solution, the claimed method is not enabled since one of ordinary skill in the art would not know how to make and/or use the invention as claimed.  
It would seem that if a truly new compound is produced there would necessarily need to be a method step or combination thereof not known in the art that results in this truly new compound.  Absent a teaching of what specifically is happening to create this truly new compound from seemingly standard electrolysis steps the Examiner cannot consider the claims enabled.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
As to claim 40, the claims recites that a flammable gas is generated, wherein the gas produces a flame burning at a temperature of approximately 270°F and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron.  However, it is unclear as to how the flame temperature of the gas itself can actually increase by that significant of a value (from 270°F to the melting temperature of iron of 2,800°F).  From a review of the disclosure as a whole, specifically the disclosure of 11/738,476 of which the present application is a continuation in part, it has been interpreted that a flame temperature of the flame formed by oxygen reacting with hydrogen.  

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.
Applicants argue that the claims are enabled.  Applicants first specifically argue that Gomez indicates that electrolysis of water does not occur at the claimed conditions as the voltages and current of Gomez are slightly higher than those claimed.  The Examiner does not agree that Gomez would indicate this, and maintains that the current density and voltages of Gomez are very similar and would in fact indicate the opposite.  Nonetheless, the Examiner has further cited Spiros teaches the generation of hydrogen and oxygen gases at 1.47-1.56 volts with a current density in a similar range, 0.22 amps per square inch.  Thus teaching explicitly the voltage and current density conditions both slightly below and slightly above that claimed.  The Examiner thus maintains that one of ordinary skill in the art would have expected hydrogen and oxygen gas to form at these electrolysis conditions in an aqueous electrolyte.  The Examiner does not contend that no gas is formed under the conditions of claim 40, but rather that it 
Applicants further argue that it is not necessary to know specifically what the gas is in order for it to be enabled to produce the gas.  The Examiner does not disagree; however, in the instance case specific properties of the gas that seem to go against scientific understanding have been claimed.  It further seems likely to the Examiner that if this novel gas with properties that are well advanced beyond known gases that are produced in essentially existing equipment was created in 2007 that this would have attracted commercial success and the notice of scientific journals/publications.  Should evidence of commercial success and/or scientific notice exists, this could be found persuasive against the Examiner’s 35 USC 112 rejections and seems a more practical step than a full scale demonstration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CIEL P Contreras/Primary Examiner, Art Unit 1794